
	
		I
		112th CONGRESS
		1st Session
		H. R. 1549
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Grimm introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  unearned income Medicare contribution.
	
	
		1.Repeal of unearned income
			 medicare contribution
			(a)In
			 generalSubtitle A of the
			 Internal Revenue Code of 1986 is amended by striking chapter 2A and by striking
			 the item relating to chapter 2A from the table of chapters for such
			 subtitle.
			(b)Conforming
			 amendmentsSection 6654 of such Code is amended—
				(1)in subsection (a),
			 by striking the tax under chapter 2, and the tax under chapter
			 2A and inserting and the tax under chapter 2, and
				(2)in subsection
			 (f)—
					(A)by striking
			 plus at the end of paragraph (2) and inserting
			 minus, and
					(B)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
